                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 1 of 33 Page ID #:321



                             1   Thomas E. Hogan (pro hac vice)
                                 thogan@bakerlaw.com
                             2   BAKER & HOSTETLER LLP
                                 1050 Connecticut Avenue, N.W.
                             3   Suite 1100
                                 Washington, DC 20036-5403
                             4   Telephone: 202.861.1500
                                 Facsimile: 202.861.1783
                             5
                                 Bridget S. McCabe (SBN 272545)
                             6   bmccabe@bakerlaw.com
                                 Dyanne J. Cho (SBN 306190)
                             7   dcho@bakerlaw.com
                                 BAKER & HOSTETLER LLP
                             8   11601 Wilshire Boulevard
                                 Suite 1400
                             9   Los Angeles, CA 90025-0509
                                 Telephone: 310.820.8800
                            10   Facsimile: 310.820.8859
                            11   Attorneys for Defendant
                                 SCA PHARMACEUTICALS, LLC
B AKER & H OSTETLER LLP




                            12
   A TTORNEYS AT L A W
      L OS A NGELES




                            13
                                                IN THE UNITED STATES DISTRICT COURT
                            14
                                                    CENTRAL DISTRICT OF CALIFORNIA
                            15
                            16
                                 NEXUS PHARMACEUTICALS, INC.,                        Case No.: 2:20-cv-07520-CJC-JDE
                            17
                                             Plaintiff,                              Hon. Cormac J. Carney
                            18
                                       v.                                            DEFENDANT SCA
                            19                                                       PHARMACEUTICALS, LLC’S
                                 SCA PHARMACEUTICALS, LLC,                           NOTICE OF MOTION AND
                            20                                                       MOTION TO DISMISS FIRST
                                             Defendant.                              AMENDED COMPLAINT;
                            21                                                       MEMORANDUM OF POINTS
                                                                                     AND AUTHORITIES IN SUPPORT
                            22                                                       THEREOF
                            23                                                       [Filed concurrently with Request for
                                                                                     Judicial Notice; Declaration of
                            24                                                       Dyanne J. Cho; [Proposed] Order]
                            25                                                       Hearing
                                                                                     Date:           November 16, 2020
                            26                                                       Time:           1:30 p.m.
                                                                                     Place:          Courtroom 9B
                            27
                                                                                     Action Filed: August 19, 2020
                            28

                                                          DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                          CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 2 of 33 Page ID #:322




                             1                 NOTICE OF MOTION AND MOTION TO DISMISS
                             2         TO THE COURT AND TO PLAINTIFF NEXUS
                             3   PHARMACEUTICALS, INC. AND TO ITS COUNSEL OF RECORD:
                             4         PLEASE TAKE NOTICE that on November 16, 2020 at 1:30 p.m., or as
                             5   soon thereafter as the matter may be heard, in the United States District Court for
                             6   the Central District of California located at 411 West Fourth Street, Santa Ana, CA
                             7   92701, Courtroom 9B, Defendant SCA Pharmaceuticals, LLC (“SCA”) will, and
                             8   hereby does, move the Court, under Federal Rule of Civil Procedure 12(b)(6) for an
                             9   order dismissing Plaintiff Nexus Pharmaceutical, Inc.’s (“Plaintiff”) First Amended
                            10   Complaint, ECF No. 19.
                            11         This Motion is made on the ground that Plaintiff has failed to state a claim
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   upon which relief can be granted. Plaintiff’s First Amended Complaint should be
      L OS A NGELES




                            13   dismissed with prejudice on preemption grounds because all four causes of action
                            14   are anchored on violations of a federal statute that lacks a private right of action. In
                            15   the alternative, because the resolution of this case requires the technical expertise of
                            16   the Food and Drug Administration (“FDA”), the Court should invoke the primary
                            17   jurisdiction doctrine and either dismiss or stay the case. In addition, Plaintiff’s
                            18   claims under California and Florida law cannot proceed where, as here, the plaintiff
                            19   and defendant are both non-residents of those states because Plaintiff failed to
                            20   allege the type of in-state facts sufficient to allow extraterritorial application of
                            21   those statutes.
                            22         This Motion is based on this Notice, the accompanying Memorandum of
                            23   Points and Authorities, Request for Judicial Notice, all pleadings on file in this
                            24   action, and such oral argument as may be presented at or before the time of hearing
                            25   on this Motion.
                            26         This Motion is also made following the conference of counsel pursuant to
                            27   C.D. Cal. L.R. 7-3, which took place on Tuesday, October 6, 2020, via telephone.
                            28
                                                                                 1
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 3 of 33 Page ID #:323




                             1   Counsel were unable to reach a resolution that would have made this Motion
                             2   unnecessary.
                             3
                                  Dated: October 15, 2020               BAKER & HOSTETLER LLP
                             4
                             5                                          By:        /s/ Bridget S. McCabe
                             6                                                     Thomas E. Hogan (pro hac vice)
                                                                                   Bridget S. McCabe
                             7                                                     Dyanne J. Cho

                             8                                          Attorneys for Defendant
                                                                        SCA PHARMACEUTICALS, LLC
                             9
                            10
                            11
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12
      L OS A NGELES




                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                               2
                                                      DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                      CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 4 of 33 Page ID #:324



                             1                                           TABLE OF CONTENTS
                             2
                                 I.     Introduction ..................................................................................................... 1
                             3
                                 II.    Background of Section 503B Compounding .................................................. 3
                             4
                                 III.   Nexus’s Allegations ........................................................................................ 6
                             5
                                 IV.    Legal Standard ................................................................................................. 8
                             6
                                 V.     Argument ......................................................................................................... 9
                             7
                                        A.       Nexus’s Causes of Action Must Be Dismissed With Prejudice On
                             8                   Preemption Grounds Because They Depend On the FDCA ................. 9
                             9          B.       Nexus’s Claims Fall Squarely Within FDA’s Primary Jurisdiction
                                                 and the Court Should Dismiss Them or Stay the Case ....................... 17
                            10
                                        C.       Nexus’s California Claim Fails Because The UCL Does Not Apply
                            11                   Extraterritorially .................................................................................. 21
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12          D.       Nexus’s Florida Claim Fails Because the FDUTPA Does Not
      L OS A NGELES




                                                 Apply Extraterritorially ....................................................................... 24
                            13
                                 VI.    Conclusion ..................................................................................................... 25
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                             i
                                                               DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                               CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 5 of 33 Page ID #:325



                             1                                        TABLE OF AUTHORITIES
                             2                                                                                                              Page(s)
                             3
                                 Cases
                             4
                                 Allergan USA Inc. v. Imprimis Pharms., Inc.,
                             5      2017 WL 10526121 (C.D. Cal. Nov. 14, 2017) ............................... 13, 14, 15, 21
                             6
                                 Allergan USA Inc. v. Imprimis Pharms., Inc.,
                             7      2018 WL 5919210 (C.D. Cal. Apr. 30, 2018) .................................................... 14
                             8   Ashcroft v. Iqbal,
                             9      556 U.S. 662 (2009) ............................................................................................. 9
                            10   Astiana v. Hain Celestial Grp., Inc.,
                            11      783 F.3d 753 (9th Cir. 2015) .............................................................................. 17
B AKER & H OSTETLER LLP




                                 Balistreri v. Pacifica Police Dep’t,
   A TTORNEYS AT L A W




                            12
      L OS A NGELES




                                    901 F.2d 696 (9th Cir. 1990) ................................................................................ 8
                            13
                            14   Bank of Am., N.A. v. Zaskey,
                                   2016 WL 2897410 (S.D. Fla. May 18, 2016) .................................................... 24
                            15
                                 Beckington v. Am. Airlines, Inc.,
                            16
                                    926 F.3d 595 (9th Cir. 2019) ................................................................................ 9
                            17
                                 Bellwether Cmty. Credit Union v. Chipotle Mexican Grill, Inc.,
                            18      353 F. Supp. 3d 1070 (D. Colo. 2018) ............................................................... 25
                            19
                                 Borchenko v. L'Oreal USA, Inc.,
                            20     389 F. Supp. 3d 769 (C.D. Cal. 2019) .................................................... 10, 11, 12
                            21   Buckman Co. v. Plaintiffs’ Legal Comm.,
                            22     531 U.S. 341 (2001) ..................................................................................... 11, 13

                            23   Churchill Vill., L.L.C. v. Gen. Elec. Co.,
                                   169 F. Supp. 2d 1119 (N.D. Cal. 2000).............................................................. 23
                            24
                            25   Clark v. Time Warner Cable,
                                    523 F.3d 1110 (9th Cir. 2008) ................................................................ 18, 20, 21
                            26
                                 Clayworth v. Pfizer, Inc.,
                            27
                                    49 Cal.4th 758 (2010) ......................................................................................... 23
                            28
                                                                                           ii
                                                               DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                               CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 6 of 33 Page ID #:326



                             1   Diamond Multimedia Sys., Inc. v. Sup. Ct.,
                             2      19 Cal.4th 1036 (1999) ....................................................................................... 21

                             3   FBME Bank Ltd. v. Lew,
                                   142 F. Supp. 3d 70 (D.D.C. 2015) ..................................................................... 16
                             4
                             5   Fund For Animals v. Mainella,
                                   335 F. Supp. 2d 19 (D.D.C. 2004) ..................................................................... 16
                             6
                                 Funke v. Sorin Group USA, Inc.,
                             7     147 F. Supp. 3d 1017 (C.D. Cal. 2015) ........................................................ 16, 17
                             8
                                 Goldsmith v. Allergan, Inc.,
                             9     2011 WL 147714 (C.D. Cal. Jan. 13, 2011)....................................................... 11
                            10   Hope Medical Enterprises, Inc. v. Fagron Compounding Servs., LLC,
                            11     2020 WL 3803029 (C.D. Cal. Jul. 7, 2020) ....................................................... 15
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   In re Toyota Motor Corp.,
      L OS A NGELES




                            13       785 F. Supp. 2d 883 (C.D. Cal. 2011) ................................................................ 23

                            14   JHP Pharms., LLC v. Hospira, Inc.,
                                   52 F. Supp. 3d 992 (C.D. Cal. 2014) ...................................................... 13, 14, 15
                            15
                            16   Martin v. Texaco, Inc.,
                                   602 F. Supp. 60 (N.D. Fla. 1985) ....................................................................... 16
                            17
                                 Norwest Mortg. Inc. v. Sup. Ct.,
                            18
                                   72 Cal. App. 4th 214 (1999) ............................................................................... 21
                            19
                                 Obesity Research Inst., LLC v. Fiber Research Int’l, LLC,
                            20     165 F. Supp. 3d 937 (S.D. Cal. 2016) ................................................................ 23
                            21
                                 Perez v. Nidek Co., Ltd.,
                            22      711 F.3d 1109 (9th Cir. 2013) ................................................................ 10, 11, 12
                            23   PhotoMedex, Inc. v. Irwin,
                            24     601 F.3d 919 (9th Cir. 2010) .............................................................................. 14
                            25   Retail Clerks Int’l Ass’n, Local 1625, AFL-CIO, v. Schermerhorn,
                                    375 U.S. 96 (1963) ............................................................................................. 10
                            26
                            27   Saber v. JP Morgan Chase Bank, N.A.,
                                    2013 WL 12124000 (C.D. Cal. Oct. 9, 2013) ...................................................... 9
                            28
                                                                                          iii
                                                               DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                               CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 7 of 33 Page ID #:327



                             1   Shwarz v. U.S.,
                             2     234 F.3d 428 (9th Cir. 2000) ................................................................................ 9

                             3   Stengel v. Medtronic Inc.,
                                    704 F.3d 1224 (9th Cir. 2013) ............................................................................ 16
                             4
                             5   Syntek Semiconductor Co., Ltd. v. Microchip Tech. Inc.,
                                    307 F.3d 775 (9th Cir. 2002) ........................................................................ 17, 18
                             6
                                 Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
                             7      551 U.S. 308 (2007) ............................................................................................. 8
                             8
                                 Webb v. Carter’s, Inc.,
                             9     2009 WL 10670244 (C.D. Cal. June 23, 2009)...................................... 21, 22, 23
                            10   Statutes
                            11
                                 21 U.S.C. § 337(a) ....................................................................................... 10, 18, 19
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12
      L OS A NGELES




                                 21 U.S.C. § 353b...................................................................................................... 18
                            13
                            14   21 U.S.C. § 353b(a) ............................................................................................... 4, 5

                            15   21 U.S.C. § 353b(a)(1) .............................................................................................. 4
                            16   21 U.S.C. § 353b(a)(7) .............................................................................................. 4
                            17
                                 21 U.S.C. § 353b(a)(10) ............................................................................................ 4
                            18
                                 21 U.S.C. § 353b(b) ................................................................................................... 4
                            19
                                 21 U.S.C § 353b(d) .................................................................................................. 13
                            20
                            21   21 U.S.C. § 353b(d)(1) .............................................................................................. 3

                            22   21 U.S.C. § 353b(d)(4)(A)..................................................................................... 3, 5
                            23   21 U.S.C. § 355(a) ................................................................................................... 16
                            24
                                 Drug Quality and Security Act, Pub. L. No. 113-54, 127 Stat. 587, 587
                            25     (2013).................................................................................................................... 3
                            26   Rules
                            27
                                 Fed. R. Civ. P. 12(b)(6) ............................................................................................. 8
                            28
                                                                                               iv
                                                                 DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                                 CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 8 of 33 Page ID #:328



                             1   Other Authorities
                             2   159 Cong. Rec. H5961 (daily ed. Sept. 28, 2013) ......................................... 4, 10, 19
                             3
                                 159 Cong. Rec. S8072 (daily ed. Nov. 18, 2013) .......................................... 4, 10, 19
                             4
                                 159 Cong. Rec. S8073 (daily ed. Nov. 18, 2013) ..................................................... 3
                             5
                             6   159 Cong. Rec. S8074 (daily ed. Nov. 18, 2013) ...................................................... 3

                             7   84 Fed. Reg. 46,014 (Sept. 3, 2019) ........................................................................ 20
                             8   FDA., Compounded Drug Products That Are Essentially Copies of
                             9     Approved Drug Products Under Section 503B of the Federal Food,
                                   Drug, and Cosmetic Act, Guidance for Industry (Jan. 2018),.............................. 5
                            10
                                 FDA, Interim Policy on Compounding Using Bulk Drug Substances
                            11     Under Section 503B of the Federal Food, Drug, and Cosmetic Act,
B AKER & H OSTETLER LLP




                                   Guidance for Industry (Jan. 2017), ................................................................ 5, 20
   A TTORNEYS AT L A W




                            12
      L OS A NGELES




                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                        v
                                                              DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                              CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 9 of 33 Page ID #:329




                             1                MEMORANDUM OF POINTS AND AUTHORITIES
                             2   I.    INTRODUCTION
                             3         This case concerns prescription drug compounding under a relatively new
                             4   provision in the Federal Food Drug and Cosmetic Act (“FDCA”). The new
                             5   compounding provision—referred to as Section 503B—was enacted in 2013 to
                             6   provide uniform regulation and centralized oversight by the United States Food and
                             7   Drug Administration (“FDA”) so that patients and medical providers alike would
                             8   have access to safe, reliable drugs manufactured in facilities that are subjected to
                             9   the same stringent safety requirements as manufacturers of FDA-branded drugs. It
                            10   was also enacted as a course correction, to eliminate the patchwork of varied state-
                            11   law standards that fell short of FDA’s safety requirements, leading at times to tragic
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   results, and to give FDA stronger teeth to consistently enforce compounding rules.
      L OS A NGELES




                            13         The claims that Plaintiff Nexus Pharmaceuticals, Inc. (“Nexus”) asserts
                            14   against SCA Pharmaceuticals, LLC (“SCA”) for its ephedrine sulfate drug product1
                            15   rise and fall on the interpretation of the FDCA, a comprehensive federal statute
                            16   with no private right of action, and on various guidance documents issued by FDA.
                            17   Nexus tries an end-run around the FDCA by asserting violations of state law
                            18   consumer protection statutes, but its gambit fails on preemption grounds. No
                            19   matter how Nexus dresses up its allegations, they are at their core federal
                            20   infractions that Congress directed FDA to enforce. Because Nexus’s four causes of
                            21   action attack conduct that is either lawful or unlawful under the FDCA and FDA’s
                            22
                            23   1
                                   Nexus has also asserted nearly identical claims against five other compounders in
                            24   this District, see Case Nos. 8:20-cv-01506, 2:20-cv-07328, 2:20-cv-07329, 2:20-cv-
                            25   07331, and 2:20-cv-07518 (each a “Related Case”), which were deemed related
                                 only after SCA and two other compounders filed related case notices under Local
                            26   Rule 83-1.3.1. See, e.g., ECF No. 12. Because FDA has not interpreted and
                            27   enforced the FDCA in the way Nexus wishes it would, Nexus has taken matters
                                 into its own hands through a myriad of state statues and six new dockets in this
                            28   Court to circumvent the FDA.
                                                                           1
                                                       DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                       CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 10 of 33 Page ID #:330




                              1   policies and enforcement framework, they are preempted, and the case should be
                              2   dismissed with prejudice.
                              3         In the alternative, the Court should exercise the primary jurisdiction doctrine
                              4   and either dismiss the case without prejudice or stay the case while FDA finishes its
                              5   rulemaking and other action because adjudicating Nexus’s claims requires FDA’s
                              6   technical expertise. And, some of the relevant issues are of first impression to
                              7   FDA. FDA agrees Nexus’s lawsuit is an interference. The Court can take judicial
                              8   notice that on September 10, 2020, just weeks after Nexus initiated its pile of
                              9   lawsuits, FDA issued a notice on its website that FDA plans to issue an “upcoming
                             10   revision to its guidance for outsourcing facilities” that will directly impact how
                             11   Nexus’s FDCA violations would be resolved. See Ex. A to Request for Judicial
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   Notice (“RJN”), FDA Update, “FDA clarifies compounding policies” (Sept. 10,
      L OS A NGELES




                             13   2020) (“9/10/20 FDA Update”), at 2. FDA did not stop there. At the request of
                             14   counsel for one of the other compounders in Nexus’s crosshairs, FDA issued a
                             15   declaration and wrote a letter stating that (1) FDA has never taken any action
                             16   against a compounder engaging in some of the actions that Nexus complains of in
                             17   this case; and (2) issuing such statements would “discourage an interpretation of the
                             18   relevant provisions” in Nexus’s lawsuit “that could be potentially inconsistent with
                             19   FDA’s interpretation and future enforcement actions.” See Ex. C to RJN,
                             20   Declaration of Maria Edisa Gozun, Acting Director of the Division of
                             21   Compounding Drugs at FDA (“Gozun Decl.”), at ¶ 8; id. at ¶ 5, Ex. B (Letter dated
                             22   9/28/20 from M. Hendriksson to K. Palmer) (“9/28/20 Hendriksson Letter”), at 2.
                             23   If the Court does not find the claims are preempted, SCA requests that the Court
                             24   invoke the primary jurisdiction doctrine to abstain from ruling on technical issues,
                             25   subject to FDA’s rulemaking that FDA is working on in real time.
                             26         Finally, Nexus’s claims under California’s Unfair Competition Law and the
                             27   Florida Deceptive and Unfair Trade Practices Act are defective on their face
                             28
                                                                                 2
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 11 of 33 Page ID #:331




                              1   because Nexus is not resident in either state, SCA is not resident in either state, and
                              2   Nexus fails to allege misconduct or injury that primarily occurred in either state.
                              3   II.   BACKGROUND OF SECTION 503B COMPOUNDING
                              4         In 2013, Congress enacted the Drug Quality and Security Act (“DQSA”) to
                              5   regulate drug compounding by adding the Compounding Quality Act to the FDCA.
                              6   See Drug Quality and Security Act, Pub. L. No. 113-54, 127 Stat. 587, 587 (2013).
                              7   Drug compounding has a long history. It is the custom of “combining, admixing,
                              8   mixing, diluting, pooling, reconstituting, or otherwise altering of a drug or bulk
                              9   drug substance to create a drug.” 21 U.S.C. § 353b(d)(1). Patients and medical
                             10   providers rely on compounding to fill a gap left by FDA-branded drugs. As
                             11   Congress recognized, “[w]ithout compounders, doctors would not perform
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   surgeries. Without compounders, oncologists would be forced to administer
      L OS A NGELES




                             13   alternative chemotherapy drugs. Without compounders, patients would suffer from
                             14   limited access.” See Ex. D to RJN, 159 Cong. Rec. S8073 (daily ed. Nov. 18,
                             15   2013) (statement of Sen. Boozman).
                             16         Compounders like SCA provide a vital service by performing this necessary
                             17   service on a large scale, in state-of-the-art facilities, and under stringent
                             18   manufacturing criteria. Through the DQSA (and with it, the Compounding Quality
                             19   Act, commonly referred to as Section 503B), Congress deliberately balanced the
                             20   importance of compounding to our healthcare system with the need for controls to
                             21   address the legacy of unregulated compounding practices. See Ex. D to RJN, 159
                             22   Cong. Rec. S8074 (statement of Sen. Warner) (The Act “ensures that patients and
                             23   providers have access to safe compounded drugs.”). Section 503B created a new
                             24   category of drug compounders who may compound sterile drugs under certain
                             25   circumstances: “outsourcing facilities.”2 Drug products compounded by an
                             26
                                  2
                             27     An outsourcing facility is a facility engaged in the compounding of sterile drugs,
                                  that has registered with FDA as an “outsourcing facility,” and that complies with all
                             28   the requirements of Section 503B. 21 U.S.C. § 353b(d)(4)(A).
                                                                              3
                                                         DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                         CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 12 of 33 Page ID #:332




                              1   outsourcing facility are exempt from FDA’s new drug application process if eleven
                              2   conditions are met. 21 U.S.C. § 353b(a) (“Sections 352(f)(1), 355, and 360eee-1
                              3   [of the FDCA] shall not apply to a drug compounded … in a facility that elects to
                              4   register as an outsourcing facility if each of the following conditions is met [(setting
                              5   forth the eleven conditions in § 353b(a)(1)-(11))].”). Section 503B’s
                              6   comprehensive requirements for outsourcing facilities include registration, labeling,
                              7   rigorous controls and quality standards, adverse incident reporting, and FDA
                              8   inspections. 21 U.S.C. §§ 353b(a)(1), (a)(7), (a)(10), (b).
                              9         Congress enacted Section 503B to create a new, regulated pathway for large-
                             10   scale compounders to operate safely, under federal FDA regulations. See Ex. E to
                             11   RJN, 159 Cong. Rec. H5961 (daily ed. Sept. 28, 2013) (statement of Rep. Waxman,
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   co-sponsor) (the DQSA “give[s] hospitals and doctors the ability to access a source
      L OS A NGELES




                             13   of compounded medicines that are made in a facility that is subject to stringent
                             14   FDA quality standards and oversight”). Congress also created Section 503B to
                             15   standardize the compounding regulations, so “[s]terile compounding facilities that
                             16   do not want to comply with the patchwork of State laws and requirements can
                             17   choose instead to have FDA regulate their compounding. [Section] 503B
                             18   establishes rigorous quality standards, registration, adverse event reporting,
                             19   inspections, and fees.” See Ex. D to RJN, 159 Cong. Rec. S8072 (statement of Sen.
                             20   Alexander, co-sponsor); see Ex. E to RJN, 159 Cong. Rec. H5961 (statement of
                             21   Rep. Waxman, co-sponsor) (“Divergent court decisions on the underlying statute
                             22   had forced the agency to cobble together a piecemeal approach to regulating
                             23   compounding pharmacies that was different in some parts of the country than in
                             24   others. That untenable legal situation created loopholes that companies like
                             25   NECC[, a pre-Section 503B compounding facility that produced tainted drugs in
                             26   2012, causing tragedy and prompting new legislation,] were able to exploit.”).
                             27
                             28
                                                                                 4
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 13 of 33 Page ID #:333




                              1         An “outsourcing facility” may compound sterile drugs without going through
                              2   the new drug application process only if it registers with FDA and complies with
                              3   Section 503B. See 21 U.S.C. §§ 353b(a), (d)(4)(A). FDA is in the midst of a
                              4   complex rulemaking process to interpret and implement Section 503B. During this
                              5   ongoing process, FDA has developed a guidance document and an interim policy
                              6   relevant to this dispute: (1) FDA., Compounded Drug Products That Are
                              7   Essentially Copies of Approved Drug Products Under Section 503B of the Federal
                              8   Food, Drug, and Cosmetic Act, Guidance for Industry (Jan. 2018), available at
                              9   https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformatio
                             10   n/Guidances/UCM510153.pdf (last visited Oct. 11, 2020) (“Essentially a Copy
                             11   Guidance”), ECF No. 19-1; and (2) FDA, Interim Policy on Compounding Using
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   Bulk Drug Substances Under Section 503B of the Federal Food, Drug, and
      L OS A NGELES




                             13   Cosmetic Act, Guidance for Industry (Jan. 2017), available at
                             14   https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformatio
                             15   n/Guidances/UCM469122.pdf (last visited Oct. 12, 2020) (“Interim Policy”),
                             16   attached as Ex. B to RJN. In another indication that FDA is in the midst of its
                             17   rulemaking process, on September 10, 2020, just a few days after Nexus filed a
                             18   preliminary injunction motion in a Related Case, stating: FDA issued a public
                             19   notice indicating it is currently revising guidance for outsourcing facilities,
                             20   including the “essentially a copy” guidance when outsourcing facilities compound
                             21   starting with an approved drug, as is true here. Ex. A to RJN, at 2. FDA stated:
                             22         The agency has received questions and comments related to its policies
                             23         for applying the “essentially a copy” provision when outsourcing
                                        facilities . . . compound drugs starting with an approved drug rather
                             24         than a bulk drug substance. FDA plans to address these comments in
                                        an upcoming revision to its guidance for outsourcing facilities. The
                             25         agency also intends to address compounding from approved drugs in
                                        revisions to its guidance for pharmacy and physician compounders[.]
                             26
                                  See Ex. A to RJN, 9/10/20 FDA Update, at 2. And, in the same Related Case, the
                             27
                                  Acting Director of the Division of Compounded Drugs at FDA, Maria Edisa
                             28
                                                                                  5
                                                         DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                         CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 14 of 33 Page ID #:334




                              1   Gozun, provided written testimony in a declaration supporting the denial of
                              2   Nexus’s motion for a preliminary injunction. See Ex. C to RJN, Gozun Decl. FDA
                              3   certified that it has never taken any compliance or enforcement action—e.g., issued
                              4   any Warning Letters or untitled letters, or referred actions to the United States
                              5   Department of Justice to bring in federal court—in which FDA relied on the
                              6   “essentially a copy” provisions set out in Section 503B with respect to products
                              7   compounded from an FDA-approved drug product as a starting material, rather than
                              8   a bulk drug substance. See Ex. C to RJN, Gozun Decl., at ¶ 8. In addition, FDA
                              9   attached a letter to the declaration stating that the declaration would be “in the
                             10   public interest because it would discourage an interpretation of the relevant
                             11   provisions that could be potentially inconsistent with FDA’s interpretation and
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   future enforcement actions.” See Ex. C to RJN, 9/28/20 Hendriksson Letter, at 2.
      L OS A NGELES




                             13   FDA also stated: “FDA believes that the requested testimony furthers the objectives
                             14   of the FDCA and the agency as it relates to an action where a private party seeks to
                             15   enforce provisions of the FDCA that have not served as the basis for an FDA
                             16   enforcement action and may require further FDA interpretation.” Id.
                             17   III.   NEXUS’S ALLEGATIONS
                             18          Defendant SCA is an Arkansas entity that owns and operates two Section
                             19   503B outsourcing facilities: one in Little Rock, Arkansas and the other in Windsor,
                             20   Connecticut. 9/24/20 First Amend. Compl., ECF No. 19 (“FAC”), ¶¶ 12, 28. SCA
                             21   compounds ready-to-use ephedrine sulfate drug products starting from an FDA-
                             22   approved ephedrine sulfate product that is sold by another drug manufacturer. See
                             23   FAC ¶¶ 22, 64. Ephedrine sulfate has been commonly used for decades to treat low
                             24   blood pressure in patients under anesthesia. See id. ¶¶ 33-34. Nexus alleges that
                             25   SCA is registered to do business in California, has shipped its products into
                             26   California (and into this District), and that SCA marketed its product at the
                             27   California Society of Health System Pharmacists in California. Id. ¶ 31. Nexus has
                             28
                                                                                 6
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 15 of 33 Page ID #:335




                              1   alleged no facts about SCA’s compounding or manufacturing within California or
                              2   Florida, nor has it alleged any facts about the volume of SCA’s sales to California
                              3   or Florida residents.
                              4         Plaintiff Nexus is an Illinois company that manufactures an ephedrine sulfate
                              5   drug product called EMERPHED™ at a concentration of 5 mg/mL. Id. ¶¶ 24-25,
                              6   36-37. Nexus received FDA approval on April 17, 2020, id. ¶ 37, to market
                              7   “EMERPHED™ for the treatment of clinically important hypotension occurring in
                              8   the setting of anesthesia.” Id. ¶ 25. Nexus describes its product as “ready-to-use,”
                              9   id. ¶ 37, but because Nexus’s product needs to be drawn into a syringe before use,
                             10   additional steps are required before Nexus’s product can be administered to a
                             11   patient. See id. ¶ 86 (referring to its product as “a vial of Nexus’s FDA-approved
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   EMERPHEDTM”) (emphasis added).
      L OS A NGELES




                             13         Nexus sued SCA on August 19, 2020. ECF No. 1. On September 24, 2020,
                             14   Nexus filed its First Amended Complaint, which brings four causes of action
                             15   against SCA: (1) Violation of California’s Unfair Competition Law (“UCL”) (Cal.
                             16   Bus. Prof. Code § 17200, et. seq.); (2) Violation of Florida’s Deceptive and Unfair
                             17   Trade Practices Act (“FDUTPA”) (Fla. Stat. Ann. § 501.201, et seq.); (3) Violation
                             18   of Arkansas’s Unfair Competition Laws (AR Code § 4-88-101 et seq.); and (4)
                             19   Violation of Connecticut’s Unfair Trade Practices Act (Conn. Gen. St. § 42-
                             20   110b). Each claim is premised on SCA’s manufacture and sale of its compounded
                             21   ephedrine sulfate products, which Nexus alleges violate Section 503B.
                             22         Nexus’s causes of action are anchored on allegations setting out two
                             23   purported “wrongs”—that SCA’s products are “essentially a copy” of Nexus’s
                             24   product (EMERPHED™), see FAC ¶¶ 63-71, and that SCA’s products are
                             25   compounded from a bulk drug substance that is not listed on the 503B Clinical
                             26   Need List or on FDA’s drug shortage list, see id. ¶¶ 72-79. See, e.g., id. ¶ 70
                             27   (“Because SCA Pharma violates the ‘Essentially a Copy’ prohibition, SCA
                             28
                                                                                   7
                                                          DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                          CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 16 of 33 Page ID #:336




                              1   Pharma’s compounding and sale of ready-to-use ephedrine sulfate violates 21
                              2   U.S.C. § 353b(a)(5).”); id. ¶ 79 (“SCA Pharma’s bulk compounded ephedrine
                              3   sulfate product did not qualify for exemption from the approval requirements
                              4   because it did not comply with the bulk compounding requirements of 21 U.S.C. §
                              5   353b(a)(2).”). In describing the specific Section 503B violations at issue (relating
                              6   to “essentially a copy” and compounding from a bulk drug substance), Nexus cites
                              7   exclusively to the FDCA and FDA’s guidance documents. See FAC ¶¶ 51-52, 54-
                              8   55, 58-59, 61-62, 66-67, 69-70 (setting out Nexus’s allegations regarding
                              9   “essentially a copy” and collectively citing 21 U.S.C. § 353b(a)-(b), § 353b(a)(5), §
                             10   353b(d)(1), § 353b(d)(2), § 353b(d)(2)(B); § 353b(a), § 353b(a)(11), § 353b(a), 21
                             11   U.S.C. § 353b(a)(11), but citing no state laws or statutes); id. ¶¶ 56-61, 71 (setting
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   out Nexus’s allegations regarding “essentially a copy” and citing FDA’s
      L OS A NGELES




                             13   “Essentially a Copy Guidance”); id. ¶¶ 75, 79 (setting out Nexus’s allegations
                             14   regarding compounding with a bulk drug substance and collectively citing §
                             15   353b(a)(2)(A)(i)-(ii) and § 353b(a)(2), but citing no state laws or statutes).
                             16   IV.   LEGAL STANDARD
                             17         A complaint must be dismissed if it fails to state a claim upon which relief
                             18   can be granted. Fed. R. Civ. P. 12(b)(6). When deciding Rule 12(b)(6) motions to
                             19   dismiss, “courts must consider the complaint in its entirety, as well as other sources
                             20   courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss,” such
                             21   as “matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor
                             22   Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (citation omitted). A Rule 12(b)(6)
                             23   dismissal “can be based on the lack of a cognizable legal theory or the absence of
                             24   sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica
                             25   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990) (citation omitted).
                             26         A complaint “must contain sufficient ‘well-pleaded, nonconclusory factual
                             27   allegation[s],’ accepted as true, to state ‘a plausible claim for relief.’” Beckington v.
                             28
                                                                                  8
                                                         DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                         CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 17 of 33 Page ID #:337




                              1   Am. Airlines, Inc., 926 F.3d 595, 604 (9th Cir. 2019) (citing Ashcroft v. Iqbal, 556
                              2   U.S. 662, 679-80 (2009) (“Threadbare recitals of the elements of a cause of action,
                              3   supported by mere conclusory statements, do not suffice.”)). While courts
                              4   “accept[] as true a plaintiff’s well-pled factual allegations,” this Court “is not
                              5   required to accept as true legal conclusions couched as factual allegations.” Saber
                              6   v. JP Morgan Chase Bank, N.A., 2013 WL 12124000, at *1 (C.D. Cal. Oct. 9,
                              7   2013). A court need not accept as true allegations contradicted by facts of which it
                              8   may take judicial notice. Shwarz v. U.S., 234 F.3d 428, 435 (9th Cir. 2000).
                              9   V.     ARGUMENT
                             10          Nexus’s First Amended Complaint should be dismissed with prejudice on
                             11   preemption grounds because all four causes of action are anchored on violations of
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   the FDCA. In the alternative, because the resolution of this case requires FDA’s
      L OS A NGELES




                             13   technical expertise, the Court should invoke the primary jurisdiction doctrine and
                             14   either dismiss or stay the case so FDA can address the technical and policy
                             15   questions raised by Nexus’s allegations, as it is currently in the process of doing. In
                             16   addition, Nexus’s claims under California and Florida law cannot proceed in this
                             17   context—by a non-resident against a non-resident—because Nexus failed to allege
                             18   the type of in-state facts sufficient to allow extraterritorial application of those
                             19   statutes.
                             20          A.    Nexus’s Causes of Action Must Be Dismissed With Prejudice On
                             21                Preemption Grounds Because They Depend On the FDCA

                             22          All four causes of action are predicated on SCA’s alleged violations under
                             23   the FDCA. To circumvent the FDCA’s intentional lack of a private right of action,
                             24   Nexus frames the dispute in state law causes of action. But the specific wrongdoing
                             25   Nexus alleges is rooted squarely in FDCA violations. See FAC ¶¶ 51-71 (Nexus’s
                             26   allegations regarding “essentially a copy”; citing only FDCA statute provisions and
                             27   FDA’s Essentially a Copy Guidance); id. ¶¶ 72-79 (Nexus’s allegations regarding
                             28
                                                                                  9
                                                         DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                         CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 18 of 33 Page ID #:338




                              1   compounding with a bulk drug substance; citing only FDCA statute provisions,
                              2   FDA guidance documents, FDA lists, and FDA federal register publications). As
                              3   such, Nexus’s causes of action are preempted.
                              4         The touchstone of any preemption inquiry is Congress’s purpose. See Retail
                              5   Clerks Int’l Ass’n, Local 1625, AFL-CIO, v. Schermerhorn, 375 U.S. 96, 103
                              6   (1963). The DQSA was enacted in relevant part to solve problems exacerbated by
                              7   patchwork state laws for compounding. See Ex. D to RJN, 159 Cong. Rec. S8072
                              8   (statement of Sen. Alexander, co-sponsor) (“[T]he Drug Quality and Security Act
                              9   establishes a completely separate and distinct section 503B that authorizes FDA to
                             10   regulate an optional category for larger compounding facilities. Sterile
                             11   compounding facilities that do not want to comply with the patchwork of State laws
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   and requirements can choose instead to have FDA regulate their compounding.”);
      L OS A NGELES




                             13   see Ex. E to RJN, 159 Cong. Rec. H5961 (statement of Rep. Waxman, co-sponsor)
                             14   (“Divergent court decisions on the underlying statute had forced the agency to
                             15   cobble together a piecemeal approach to regulating compounding pharmacies that
                             16   was different in some parts of the country than in others. That untenable legal
                             17   situation created loopholes” that Section 503B closes.). Congress’s devotion to a
                             18   uniform standard for Section 503B compounders signals its intent that conduct
                             19   unlawful because it violates the FDCA be the sole province of FDA.
                             20         Congress directed that “all [] proceedings for the enforcement, or to restrain
                             21   violations, of [the FDCA] shall be by and in the name of the United States.” 21
                             22   U.S.C. § 337(a). Section 337(a) “implicitly preempts any private right of action to
                             23   enforce the FDCA.” Borchenko v. L'Oreal USA, Inc., 389 F. Supp. 3d 769, 772
                             24   (C.D. Cal. 2019), appeal dismissed, 2020 WL 4877519 (9th Cir. May 13, 2020).
                             25   “[C]itizens may petition the FDA to take administrative action,” but “private
                             26   enforcement of the statute is barred.” Perez v. Nidek Co., Ltd., 711 F.3d 1109,
                             27   1119 (9th Cir. 2013) (citing 21 U.S.C. § 337(a)). “‘[T]he right to enforce the
                             28
                                                                                10
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 19 of 33 Page ID #:339




                              1   provisions of the FDCA lies exclusively within the federal governments’ domain,
                              2   by way of either the FDA or the Department of Justice.” Goldsmith v. Allergan,
                              3   Inc., 2011 WL 147714, at *2 (C.D. Cal. Jan. 13, 2011) (citation omitted). This
                              4   prohibits a plaintiff not only from expressly seeking to enforce the FDCA, but also
                              5   from using “‘state unfair competition laws as a vehicle to bring a private cause of
                              6   action that is based on violations of the FDCA.’” Id. (citation omitted).
                              7          The FDCA preemption test is prescribed by the U.S. Supreme Court in
                              8   Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341, 350, (2001), and well
                              9   settled in the Ninth Circuit: in order to escape preemption by the FDCA, “‘[t]he
                             10   plaintiff must be suing for conduct that violates the FDCA . . . , but the plaintiff
                             11   must not be suing because the conduct violates the FDCA.’” Perez, 711 F.3d at
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   1120 (emphasis added) (citing Buckman Co., 531 U.S. at 350); accord Borchenko,
      L OS A NGELES




                             13   389 F. Supp. 3d at 772. The linchpins of Nexus’s claims are that SCA’s conduct is
                             14   unlawful because it violates the FDCA’s “essentially a copy” provisions and the
                             15   FDCA’s provisions regulating compounding from bulk drug substances.
                             16   Inescapably, Nexus is suing because the conduct allegedly violates the FDCA. Its
                             17   claims are, therefore, impliedly preempted and must be dismissed. See Perez, 711
                             18   F.3d at 1120 (applying Buckman, 531 U.S. at 350); Borchenko, 389 F. Supp. 3d at
                             19   774.
                             20          Nexus’s complaint tells us all we need to know in this regard. The
                             21   allegations that specifically identify SCA’s alleged misconduct squarely rely on
                             22   FDCA provisions and FDA guidance. Nexus’s pleading is devoid of any citation to
                             23   state law provisions that prohibit or even reference (1) “essentially a copy” or (2)
                             24   compounding from a bulk drug substance, which are the two offenses that Nexus
                             25   has alleged against SCA and which Nexus asserts are creatures of the FDCA and
                             26   FDA’s own rulemaking and guidance documents. For example, see:
                             27              FAC ¶¶ 51-52, 54-55, 58-59, 61-62, 66-67, 69-70 (setting out Nexus’s
                                              allegations regarding “essentially a copy” and collectively citing 21
                             28
                                                                                 11
                                                         DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                         CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 20 of 33 Page ID #:340




                              1                U.S.C. § 353b(a)-(b), § 353b(a)(5), § 353b(d)(1), § 353b(d)(2), §
                                               353b(d)(2)(B); § 353b(a), § 353b(a)(11), § 353b(a), 21 U.S.C. §
                              2                353b(a)(11), but citing no state laws or statutes).
                              3             FAC ¶¶ 56-61, 71 (setting out Nexus’s allegations regarding
                                             “essentially a copy” and collectively citing FDA’s Essentially a Copy
                              4
                                             Guidance, but citing no state laws or statutes).
                              5             FAC ¶¶ 75, 79 (setting out Nexus’s allegations regarding
                              6              compounding with a bulk drug substance and collectively citing §
                                             353b(a)(2)(A)(i)-(ii) and § 353b(a)(2), but citing no state laws or
                              7              statutes).
                              8
                                  In Nexus’s primary factual allegations setting forth SCA’s purported misconduct,
                              9
                                  not a single paragraph cites or relies on a state law or statute. See FAC ¶¶ 49-79.
                             10
                                  There is no denying that Nexus’s complaint alleges SCA is liable “because of”
                             11
B AKER & H OSTETLER LLP




                                  FDCA violations. For example, see:
   A TTORNEYS AT L A W




                             12
      L OS A NGELES




                                            FAC ¶ 68 (“Because SCA Pharma’s compounded ready-to-use
                             13              ephedrine sulfate drug product sold from its 503B outsourcing
                             14              facilities is identical or nearly identical to Nexus’s FDA-approved
                                             EMERPHED™ drug product, and Nexus’s product does not appear on
                             15              the FDA drug shortage list, SCA Pharma’s products are essentially a
                             16              copy of an approved product and violate the requirements for
                                             exemption from drug approval in Section 503B.”) (emphasis added);
                             17
                                            Id. ¶ 70 (“Because SCA Pharm violates the ‘Essentially a Copy’
                             18              prohibition, SCA Pharma’s compounding and sale of ready-to-use
                                             ephedrine sulfate violates 21 U.S.C. § 353b(a)(5).”) (emphasis added);
                             19
                                             and
                             20             Id. ¶ 79 (“SCA Pharma’s bulk compounded ephedrine sulfate product
                             21              did not qualify for exemption from the [FDCA Section 505] approval
                                             requirements because it did not comply with the bulk compounding
                             22              requirements of 21 U.S.C. § 353b(a)(2).”) (emphasis added).
                             23
                                  As the face of the First Amended Complaint demonstrates, Nexus has asked the
                             24
                                  Court to step into FDA’s shoes and interpret and enforce the FDCA through the
                             25
                                  lens of state-law claims. This is exactly the circumstance when state law claims are
                             26
                                  preempted by the FDCA—when the claims are alleged because of FDCA
                             27
                                  violations. Borchenko, 389 F. Supp. 3d at 772 (quoting Perez, 711 F.3d at 1120).
                             28
                                                                                12
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 21 of 33 Page ID #:341




                              1   Because Nexus’s claims “exist solely by virtue of [] FDCA” requirements, they are
                              2   preempted. Buckman Co., 531 U.S. at 352-53.
                              3         In a 2017 case in this District, Judge Carter decided whether a private litigant
                              4   may enforce the “essentially a copy” provisions of Section 503B: the answer was
                              5   no because the FDCA preempts such a claim. Simply put, “alleged violation[s] of
                              6   Section 503A and 503B’s ‘essentially a copy’ rule are precluded [by the FDCA]
                              7   because the rule implicates various exceptions that ‘directly implicate the FDA’s
                              8   rulemaking authority.’” Allergan USA Inc. v. Imprimis Pharms., Inc., 2017 WL
                              9   10526121, at *8 n.1 (C.D. Cal. Nov. 14, 2017) (“Imprimis I”) (citation omitted). In
                             10   Imprimis I, Judge Carter considered whether plaintiff’s Lanham Act claim could go
                             11   forward when the conduct at issue was predicated on violations of the FDCA, or
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   whether such claims would be preempted. Id. Judge Carter observed that “the
      L OS A NGELES




                             13   preclusion question turns on the specific nature of the claim in question—only
                             14   claims where the law is unclear and the FDA’s particular expertise or rulemaking
                             15   authority is required are precluded by the FDCA.” Id. at *7. Judge Carter went on
                             16   to find that certain of the litigant’s conduct violated the plain text of the FDCA and
                             17   as to that conduct, the court could make a “simple factual determination” (there, the
                             18   “binary determination” of whether or not a substance appeared on an interim list) to
                             19   decide whether the litigant complied with the FDCA and in turn, complied with the
                             20   Lanham Act. Id. at *8. But as to the litigant’s alleged misconduct premised on
                             21   compounding a drug product that was “essentially a copy” under Sections 503A
                             22   and 503B, Judge Carter held that the FDCA preempted such a claim:
                             23         [Defendant’s] alleged violation of Section 503A and 503B’s
                                        “essentially a copy” rule are precluded because the rule implicates
                             24         various exceptions that “directly implicate the FDA’s rulemaking
                                        authority.” … The fact that Section 503B defines the term “essentially
                             25         a copy” does not change the analysis, because the statutory definition
                                        is rife with exceptions that the FDA must first determine.
                             26
                                  Imprimis I, at *8 n.1 (quoting JHP Pharms., LLC v. Hospira, Inc., 52 F. Supp. 3d
                             27
                                  992, 999 (C.D. Cal. 2014)) (citing 21 U.S.C § 353b(d)). Likewise, Nexus’s
                             28
                                                                                13
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 22 of 33 Page ID #:342




                              1   complaint alleges violations of Section 503B’s “essentially a copy” provision,
                              2   which, if the claims were not dismissed, would require the Court to compare
                              3   Nexus’s FDA-branded ephedrine sulfate product with SCA’s compounded
                              4   ephedrine sulfate product to decide issues that directly implicate FDA’s rulemaking
                              5   authority. Congress instructed FDA to enforce the FDCA, not private litigants.
                              6   The “essentially a copy” rule “directly implicate[s] FDA’s rulemaking authority”
                              7   and is full of issues “that the FDA must first determine.” Imprimis I, at *8 n.1; JHP
                              8   Pharms., 52 F. Supp. 3d at 1004. Because Nexus’s claims turn on decisions
                              9   Congress intended FDA to decide and enforce, the claims are preempted. Id.
                             10         Judge Carter’s later decision on a motion to dismiss counterclaims is also
                             11   informative. The state unfair competition claims were preempted by the FDCA
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   because they “require[d] the Court to make complex findings” on issues that
      L OS A NGELES




                             13   “directly implicate[d] the FDA’s authority to make complex policy
                             14   determinations.” See Allergan USA Inc. v. Imprimis Pharms., Inc., 2018 WL
                             15   5919210, at *8 (C.D. Cal. Apr. 30, 2018) (“Imprimis II”) (“To proceed on this
                             16   claim without a clear statement by the FDA… would be to arrogate the authority of
                             17   the FDA to decide, at least in the first instance, the legality or illegality of
                             18   marketing a particular substance.”). Judge Carter found that absent “a clear
                             19   statement” from FDA that counter-plaintiff is “breaking the law,” the Court would
                             20   need to “make findings squarely within the FDA’s authority” and thus, the claims
                             21   were preempted. Id.
                             22         Other courts have likewise preempted UCL and other tort-based claims that
                             23   are predicated on FDCA violations, particularly where, as here, FDA had not found
                             24   the FDCA was violated. See, e.g., PhotoMedex, Inc. v. Irwin, 601 F.3d 919, 924
                             25   (9th Cir. 2010) (“a private action brought under the Lanham Act may not be
                             26   pursued when [] the claim would require litigation of the alleged underlying FDCA
                             27   violation in a circumstance where the FDA has not itself concluded that there was
                             28
                                                                                 14
                                                         DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                         CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 23 of 33 Page ID #:343




                              1   such a violation”); JHP Pharms., 52 F. Supp. 3d at 1004 (FDCA preempted part of
                              2   a Lanham Act claim that required “determination of whether a drug [was] ‘new,’
                              3   and whether it [could] be lawfully marketed under the FDCA” because it involved
                              4   complex matters Congress delegated exclusively to the FDA).
                              5         Nexus will rely on an interlocutory decision in Hope Medical Enterprises,
                              6   Inc. v. Fagron Compounding Services, LLC, 2020 WL 3803029 (C.D. Cal. Jul. 7,
                              7   2020), in which Judge Snyder granted a narrowly-tailored preliminary injunction
                              8   against a Section 503B compounder in the context of that compounder’s alleged
                              9   failure to keep a record of attestation forms from the medical providers requesting
                             10   the product. See id. at *22. In ruling that the plaintiff showed a likelihood of
                             11   success on the merits (which was an interlocutory decision, not a ruling on the
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   merits), Judge Snyder found that the FDCA’s lack of a private right of action would
      L OS A NGELES




                             13   not bar the plaintiff’s state law claims “where there is a parallel state law that
                             14   renders the same noncompliant conduct independently unlawful.” Id. at *13
                             15   (citation omitted). Here, however, Nexus has not cited any state law for its
                             16   allegations that SCA violates the “essentially a copy” provision or its allegations
                             17   that SCA is improperly compounding from a bulk drug substance, see FAC ¶¶ 49-
                             18   79, such that the Court could determine whether there is a parallel state law on all
                             19   fours. And, the Hope Medical decision focused heavily on the factual, binary
                             20   determination of whether the attestations and order forms that defendant relied on
                             21   to overcome the “essentially a copy” allegations were in place (ultimately finding
                             22   they were not). See Hope Medical, 2020 WL 3803029, at *10-11. Whether or not
                             23   attestations and order forms were properly obtained did not “directly implicate the
                             24   FDA’s rulemaking authority” as a substantive comparison of one drug to the other
                             25   would. See Imprimis I, at *8 n.1; JHP Pharms., 52 F. Supp. 3d at 1004.
                             26   Furthermore, the parties in Hope Medical did not comprehensively brief or argue
                             27   the preemption issue and thus, it appears Judge Snyder may not have been
                             28
                                                                                 15
                                                         DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                         CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 24 of 33 Page ID #:344




                              1   presented with all relevant case law.3 In sum, Hope Medical is not a final merits
                              2   ruling, is not binding precedent, did not address the binding Supreme Court and
                              3   Ninth Circuit case law on FDCA preemption, and dealt with the binary issue of
                              4   whether documentation existed as opposed to the technical- and judgment-laden
                              5   issue of comparing drug products to evaluate whether they are nearly identical. It
                              6   does not salvage Nexus’s claims.
                              7         In some circumstances, certain state law claims that relate to the FDCA may
                              8   proceed when the state law is “precisely parallel to the duties imposed by federal
                              9   law.” Funke v. Sorin Group USA, Inc., 147 F. Supp. 3d 1017, 1024 (C.D. Cal.
                             10   2015) (Carney, J.) (quoting Stengel v. Medtronic Inc., 704 F.3d 1224, 1234 (9th
                             11   Cir. 2013) (en banc) (concurrence)). But state claims are not parallel to federal law
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   when they impose requirements that are “different from, or in addition to federal
      L OS A NGELES




                             13   requirements.” Id. Here, Nexus alleges that state law prohibits SCA from
                             14   compounding and selling its compounded drug products because such products are
                             15   not approved by FDA or by a state agency. FAC ¶¶ 90-94 (California); id. 100-108
                             16   (Florida); id. ¶¶ 111-113 (Arkansas); id. ¶¶ 120-121 (Connecticut); id. 38-48 (all
                             17   four state laws). Yet at the same time, Nexus acknowledges, as it must, that federal
                             18   law provides a framework through which outsourcing facilities may compound and
                             19   sell drug products that have not gone through FDA’s New Drug Approval process.
                             20   See id. ¶ 51 (“SCA Pharma purports to avoid the need for compliance with 21
                             21   3
                                   Moreover, preliminary injunction orders are not final decisions on the merits; they
                             22   apply a lower standard (asking only if the litigant has shown a “likelihood of
                             23   success” or raised a “serious question on the merits”) and are thus of questionable
                                  precedential value. See FBME Bank Ltd. v. Lew, 142 F. Supp. 3d 70, 74 (D.D.C.
                             24   2015) (noting “the findings and conclusions in the Court’s preliminary-injunction
                             25   order may not have precedential value as to the ultimate merits of FBME’s
                                  claims”); Fund For Animals v. Mainella, 335 F. Supp. 2d 19, 27 (D.D.C. 2004) (“in
                             26   assessing their likelihood of success on the merits[,]…any weight a court would
                             27   subsequently give…would be based on the procedural context” only); Martin v.
                                  Texaco, Inc., 602 F. Supp. 60, 62-63 (N.D. Fla. 1985) (preliminary injunction order
                             28   “was not a decision on the merits and so has no precedential value”).
                                                                            16
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 25 of 33 Page ID #:345




                              1   U.S.C. § 355(a) pre-market approval by relying on Section 503B of the FDCA”).
                              2   Nexus fails to allege that a parallel framework for compounders exists in the state
                              3   laws it asserts SCA violates. Thus, Nexus’s alleged state law claims are not parallel
                              4   to the federal requirements. See, e.g., Funke, 147 F. Supp. 3d at 1024.
                              5         If Nexus’s claim were to be allowed and were to succeed, Nexus will have
                              6   brought about the disuniformity the DQSA sought to eliminate— a scenario where
                              7   SCA can sell its compounded products in certain states but not others and the
                              8   lawfulness of federally regulated compounding activity varies state to state. This is
                              9   exactly the type of “piecemeal” and “patchwork” application of law that the DQSA
                             10   is intended to rectify. See supra, at 4, 10.
                             11         B.     Nexus’s Claims Fall Squarely Within FDA’s Primary Jurisdiction
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12                and the Court Should Dismiss Them or Stay the Case
      L OS A NGELES




                             13         Nexus’s claims are preempted by the FDCA and should be dismissed with
                             14   prejudice. However, in the alternative, the claims are within FDA’s primary
                             15   jurisdiction—they would have the Court decide matters of first impression that
                             16   implicate FDA’s technical expertise—and the case should either be dismissed or
                             17   stayed on that basis.
                             18         Primary jurisdiction is a “prudential doctrine under which courts may, under
                             19   appropriate circumstances, determine that the initial decisionmaking responsibility
                             20   should be performed by the relevant agency rather than the courts.” Syntek
                             21   Semiconductor Co., Ltd. v. Microchip Tech. Inc., 307 F.3d 775, 780 (9th Cir. 2002).
                             22   Under the primary jurisdiction doctrine, a district court may dismiss the case or stay
                             23   proceedings to allow the relevant agency to address the issue first. See Astiana v.
                             24   Hain Celestial Grp., Inc., 783 F.3d 753, 760-61 (9th Cir. 2015). Courts apply the
                             25   doctrine when “an otherwise cognizable claim implicates technical and policy
                             26   questions that should be addressed in the first instance by the agency with
                             27   regulatory authority over the relevant industry rather than by the judicial branch.”
                             28
                                                                                  17
                                                          DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                          CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 26 of 33 Page ID #:346




                              1   Clark v. Time Warner Cable, 523 F.3d 1110, 1114 (9th Cir. 2008). Courts consider
                              2   the following factors when deciding to apply the doctrine: “(1) the need to resolve
                              3   an issue that (2) has been placed by Congress within the jurisdiction of an
                              4   administrative body having regulatory authority (3) pursuant to a statute that
                              5   subjects an industry or activity to a comprehensive regulatory authority that (4)
                              6   requires expertise or uniformity in administration.” Syntek, 307 F.3d at 781.
                              7         Here, all four factors are readily met so the Court should dismiss or stay the
                              8   case under the primary jurisdiction doctrine. First, the resolution of some of
                              9   Nexus’s claims requires the Court to decide whether SCA’s compounded products
                             10   fall inside or outside the FDCA’s “essentially a copy” provision, as interpreted by
                             11   FDA in a guidance document. See FAC ¶¶ 51-70 (alleging SCA violates the
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   “essentially a copy” provision in 21 U.S.C. § 353b and in the FDA’s Essentially a
      L OS A NGELES




                             13   Copy Guidance document). The resolution of Nexus’s other claims require the
                             14   Court to decide whether SCA’s products compounded from a bulk substance are
                             15   lawful or unlawful under the multiple steps in the Interim Policy. Id. ¶¶ 72-79
                             16   (alleging SCA violates the FDCA’s provisions on bulk compounding, which will
                             17   turn on an interpretation of FDA’s Interim Policy). Both issues are for FDA to
                             18   decide in the first instance, and ultimately for FDA to enforce. Second, Nexus’s
                             19   complaint—though it invokes violations of state consumer protection statutes—
                             20   ultimately turns on an interpretation of the FDCA, which Congress has explicitly
                             21   placed within the jurisdiction of FDA, a regulatory agency that has rulemaking
                             22   authority. See 21 U.S.C. § 337(a) (all enforcement of FDCA violations “shall be by
                             23   and in the name of the United States”). Through the text of Section 503B, which is
                             24   chock-full of references to Federal Register notices, and other FDA rulemaking
                             25   responsibilities, Congress charged FDA with the duty to make rules and regulate
                             26   Section 503B compounding. See generally 21 U.S.C. § 353b (stating, for example,
                             27   that a drug “appears on a list established by the Secretary”; the FDA must
                             28
                                                                                18
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 27 of 33 Page ID #:347




                              1   “publish[] a notice in the Federal Register” and seeking comments on same; the
                              2   drug “appears on the drug shortage list” maintained by FDA; the drug is not
                              3   identified on “a list published by the Secretary”; the “Secretary shall make available
                              4   on the public Internet Web site” of FDA a list of each registered outsourcing
                              5   facility; each facility must “submit to the Secretary a report,” and more).
                              6         Third and fourth, in enacting the DQSA, Congress intended to ensure
                              7   uniformity in the regulation of Section 503B compounding and placed such
                              8   regulation within FDA’s exclusive jurisdiction. See, e.g., Ex. E to RJN, 159 Cong.
                              9   Rec. H5961 (statement of Rep. Waxman, co-sponsor) (prior to Section 503B, FDA
                             10   was forced to “cobble together a piecemeal approach to regulating compounding
                             11   pharmacies”); Ex. D to RJN, 159 Cong. Rec. S8072 (statement of Sen. Alexander,
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   co-sponsor) (Section 503B is a new alternative to the legacy “patchwork of State
      L OS A NGELES




                             13   laws and requirements”). Section 503B (and the FDCA as a whole) is a
                             14   comprehensive regulatory framework that Congress decided would have no private
                             15   right of action. 21 U.S.C. § 337(a). Administering this complex regulatory regime
                             16   requires FDA’s expertise to ensure uniformity in the industry.
                             17         FDA agrees. In a Related Case that Nexus lodged in this Court, FDA wrote a
                             18   letter and issued a declaration stating that the issue “may require further FDA
                             19   interpretation” and discouraging the Court from rendering an interpretation of
                             20   “essentially a copy” that could be “inconsistent with FDA’s interpretation and
                             21   future enforcement actions.” See Ex. C to RJN, Gozun Decl. FDA stated:
                             22         FDA believes that the requested testimony furthers the objectives of the
                             23         FDCA and the agency as it relates to an action where a private party
                                        seeks to enforce provisions of the FDCA that have not served as the
                             24         basis for an FDA enforcement action and may require further FDA
                                        interpretation. The agency has publicly announced that it is planning to
                             25         address questions and comments related to its policies for applying the
                             26         “essentially a copy” provisions when outsourcing facilities compound
                                        drugs starting with FDA-approved drug products in a forthcoming
                             27         revision to its guidance for outsourcing facilities. Accordingly, FDA
                                        believes that the requested testimony is in the public interest because it
                             28
                                                                                19
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 28 of 33 Page ID #:348



                                        would discourage an interpretation of the relevant provisions that
                              1         could be potentially inconsistent with FDA’s interpretation and
                              2         future enforcement actions.
                              3   Ex. C to RJN, 9/28/20 Hendriksson Letter, at 2 (emphasis added).
                              4         And, whether SCA’s ephedrine products compounded from FDA-approved
                              5   product violate the FDCA’s essentially a copy provision is “an issue of first
                              6   impression.” Clark, 523 F.3d at 1114; see Ex. C to RJN, Gozun Decl., at ¶ 8 (FDA
                              7   stating under penalty of perjury that “FDA has not taken any compliance or
                              8   enforcement action (e.g., issued any Warning Letters or untitled letters, or referred
                              9   actions to the United States Department of Justice to bring in federal court) in
                             10   which FDA relied on the ‘essentially a copy’ provisions set forth in Section 503B
                             11   of the FDCA with respect to outsourcing facilities that compound drug products
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   using FDA-approved drug products—rather than bulk drug substances—as a
      L OS A NGELES




                             13   starting point.”). FDA’s guidance on “essentially a copy” when starting from an
                             14   FDA-approved drug substance is still under construction. See Ex. A to RJN,
                             15   9/10/20 FDA Update, at 2; Ex. C to RJN, Gozun Decl., at ¶ 9. Likewise, FDA is in
                             16   the midst of deciding whether a Section 503B compounder, like SCA, may
                             17   compound ephedrine sulfate from a bulk drug substance. The Court can take
                             18   judicial notice of FDA’s proposed rule indicating its intent to exclude ephedrine
                             19   sulfate from the clinical need list and soliciting notice and comment on that rule.4
                             20   See Ex. F to RJN, 84 Fed. Reg. 46,014 (Sept. 3, 2019). FDA is still in its
                             21   decisionmaking stage on this issue, which is a “responsibility [that] should be
                             22   performed by the relevant agency rather than the courts.” Syntek, 307 F.3d at 780.
                             23   4
                                    Nexus falsely alleges in its complaint that “FDA considered the nomination of
                             24   ephedrine sulfate and decided not to add it to the 503B Bulks List.” FAC ¶ 77. The
                             25   truth is that FDA has not made such a determination. It has issued a proposed rule
                                  recommending that ephedrine sulfate not be on the list and soliciting comments
                             26   from the industry, Ex. F to RJN (84 Fed. Reg. 46,014), which are still under
                             27   consideration. FDA’s final rule has not yet been issued and until it is, FDA’s
                                  Interim Policy governs the question of whether SCA may compound from a bulk
                             28   substance. See Ex. B to RJN, Interim Policy.
                                                                             20
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 29 of 33 Page ID #:349




                              1         Because the questions of whether SCA’s products comply with Section
                              2   503B’s “essentially a copy” provision and whether SCA may compound ephedrine
                              3   sulfate from a bulk drug substance are “particularly complicated issue[s] that
                              4   Congress has committed to a regulatory agency,” Nexus’s case should be dismissed
                              5   (or stayed) under the primary jurisdiction doctrine. Clark, 523 F.3d at 1114
                              6   (citation and internal quotation marks omitted); see also Imprimis I, at *8 n.1
                              7   (observing in the context of a preemption analysis that Section 503B’s “essentially
                              8   a copy”’ rule “directly implicate[s] the FDA’s rulemaking authority”).
                              9         C.     Nexus’s California Claim Fails Because The UCL Does Not Apply
                             10                Extraterritorially

                             11         In order for a non-California resident, like Nexus, to bring a UCL claim, it
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   must overcome California’s presumption against extraterritorial application of the
      L OS A NGELES




                             13   UCL. Nexus’s allegations do no such thing, and its UCL claim must be dismissed.
                             14   “[A] California statute presumptively does not apply beyond state boundaries,
                             15   ‘unless a contrary intention is clearly expressed or reasonably can be inferred from
                             16   the language or purpose of the statute.’” Webb v. Carter’s, Inc., 2009 WL
                             17   10670244, at *4 (C.D. Cal. June 23, 2009) (citing Norwest Mortg. Inc. v. Sup. Ct.,
                             18   72 Cal. App. 4th 214, 222 (1999)). This presumption is “one against an intent to
                             19   encompass conduct occurring in a foreign jurisdiction in the prohibitions and
                             20   remedies of a domestic statute.’” Id. (emphasis in original) (citing Diamond
                             21   Multimedia Sys., Inc. v. Sup. Ct., 19 Cal.4th 1036, 1060 n.20 (1999)). The UCL
                             22   “contains no express declaration that it was designed or intended to regulate claims
                             23   of non-residents arising from conduct occurring entirely outside of California.” Id.
                             24         The UCL cannot be enforced by Nexus, a non-California resident, against
                             25   SCA, also a non-California resident, when none of the alleged misconduct or
                             26   injuries occurred in California. SCA is located in Arkansas and Connecticut, FAC
                             27   ¶ 12, where it manufactures its ephedrine sulfate products. Nexus has alleged no
                             28
                                                                                21
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 30 of 33 Page ID #:350




                              1   facts about SCA’s sales to California residents. And any alleged harm to Nexus is
                              2   felt by Nexus outside of California. Id. ¶ 24 (Nexus is an Illinois company with its
                              3   principal place of business in Illinois).
                              4         Nexus fails to allege any of the purported misconduct featured in its
                              5   complaint occurred in California, as it must in order to sustain a UCL claim here.
                              6   Such allegations would be impossible, given that this is a complaint rooted in
                              7   compounding and SCA compounds its products in Arkansas and Connecticut. Id. ¶
                              8   63. The extent of Nexus’s alleged California-based facts are as follows: SCA “is
                              9   registered to do business in California,” SCA “has designated an agent for service
                             10   of process in California,” SCA has been “engaging in business in this District and
                             11   shipping unapproved drugs in to California and this District,” SCA is “registered
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   with the California Board of Pharmacy,” “SCA exhibited at” and “marketed its
      L OS A NGELES




                             13   ready to use ephedrine sulfate product” at the California Society of Health System
                             14   Pharmacists in California, and SCA “advertises and sells” its ephedrine sulfate
                             15   products “throughout California.” Id. ¶¶ 29, 31. These allegations may be
                             16   “sufficient to support the exercise of specific personal jurisdiction over [SCA] in an
                             17   appropriate case,” but they are “insufficient to permit nonresident plaintiffs [like
                             18   Nexus] to sue for conduct occurring outside the state.” Webb, 2009 WL 10670244,
                             19   at *5 (dismissing UCL claim against non-resident defendant because allegations
                             20   that defendant maintained distribution and warehousing facilities in California and
                             21   that defendant’s products entered the U.S. primarily through ports in California did
                             22   “not establish a sufficient nexus between California and the specific conduct at
                             23   issue in this case”).
                             24         Even if SCA’s decisions regarding marketing or sales were the alleged
                             25   misconduct here, instead of SCA’s compounding, Nexus has failed to allege that
                             26   such marketing decisions were made or originated in California (and with good
                             27   reason—they would have been made in Arkansas or Connecticut, where SCA is
                             28
                                                                                  22
                                                          DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                          CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 31 of 33 Page ID #:351




                              1   based). See Webb, 2009 WL 10670244, at *5 (plaintiff failed to allege any decision
                              2   by the non-resident defendant regarding marketing misconduct was reached by the
                              3   defendant’s executives in its California facilities); see also In re Toyota Motor
                              4   Corp., 785 F. Supp. 2d 883, 917 (C.D. Cal. 2011) (dismissing non-resident
                              5   plaintiffs’ UCL claim because plaintiffs’ allegation that deceptive marketing was
                              6   “in part” made in California was insufficient to allege a California “point of
                              7   dissemination [for] advertising and promotional literature”).
                              8         In addition, Nexus has failed to allege a UCL injury would be felt in
                              9   California. FAC ¶ 96 (alleging the conclusion that Nexus has lost sales but failing
                             10   to assert it suffered any injury specifically felt in California, which would be
                             11   difficult to allege, given Nexus’s Illinois residence). That SCA sells its ephedrine
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   sulfate products into California is not enough to resurrect Nexus’s UCL claim
      L OS A NGELES




                             13   because “in-state sales alone cannot properly be considered sufficient to establish a
                             14   nexus with California.” Churchill Vill., L.L.C. v. Gen. Elec. Co., 169 F. Supp. 2d
                             15   1119, 1127 (N.D. Cal. 2000). And, Nexus’s conclusory allegations about harm to
                             16   California consumers, FAC ¶ 95, are likewise insufficient because Nexus cannot
                             17   rely on purported injuries of third parties in support of its UCL claim. See Obesity
                             18   Research Inst., LLC v. Fiber Research Int’l, LLC, 165 F. Supp. 3d 937, 947 (S.D.
                             19   Cal. 2016) (citing Clayworth v. Pfizer, Inc., 49 Cal.4th 758, 788 (2010)) (UCL
                             20   standing is confined to those who are “actually injured by a defendant’s unlawful
                             21   business practice”). Rather, Nexus must allege its own injuries in California and
                             22   establish it has “personally suffered such harm.” Obesity Research Inst., 165 F.
                             23   Supp. 3d at 947 (emphasis added). As in Webb, Nexus cannot maintain a sufficient
                             24   connection with California to justify its UCL claim. Nexus has chosen to lodge its
                             25   multiple complaints against Section 503B compounders in this California court,
                             26   alleging UCL violations, likely because of decisions in this court relating to
                             27   compounding violations. But the unavoidable facts reveal that non-resident
                             28
                                                                                23
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 32 of 33 Page ID #:352




                              1   Nexus’s allegations against non-resident SCA and its out-of-state compounding are
                              2   inadequate to sustain a UCL claim. Nexus has not alleged that the compounding
                              3   conduct of which it complains occurred in California or that it was injured in
                              4   California—nor could it. The UCL claim collapses for failure to allege requisite
                              5   California connections.
                              6         D.     Nexus’s Florida Claim Fails Because the FDUTPA Does Not Apply
                              7                Extraterritorially

                              8         Likewise, Nexus’s claim under Florida law must be dismissed because the
                              9   FDUTPA cannot apply to non-Florida residents such as SCA (and Nexus, for that
                             10   matter) unless the “offending conduct took place predominantly or entirely in
                             11   Florida.” Bank of Am., N.A. v. Zaskey, 2016 WL 2897410, at *9 (S.D. Fla. May 18,
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   2016) (citations and internal quotation marks omitted) (emphasis added). Nexus
      L OS A NGELES




                             13   fails this test. The lone allegation tying SCA to Florida is the contention that SCA
                             14   advertises and sells its ephedrine sulfate products in Florida, see, e.g., FAC ¶¶ 10,
                             15   29, which is a far cry from facts showing that the offending conduct was
                             16   “predominantly or entirely in Florida.” Moreover, Nexus’s complaint centers on
                             17   SCA’s alleged unlawful compounding—not misconduct in advertising or sales—
                             18   but SCA’s compounding takes place in its Arkansas and Connecticut outsourcing
                             19   facilities. Id. ¶ 63. Nexus pleads no facts (nor could it) that show SCA’s
                             20   compounding occurred in Florida. Even accepting all allegations as true, there is no
                             21   reading of them that would support an inference that the alleged “offending
                             22   conduct” was located “predominantly or entirely” in Florida. Bank of Am., 2015
                             23   WL 2897410, at *9.
                             24         Furthermore, Nexus asserts that “[i]n substantial part, Nexus’s claims arise
                             25   out of or relate to SCA Pharma’s activities in this District[, that is, the Central
                             26   District of California].” FAC ¶ 31 (emphasis added). Accepting this as true for
                             27   purposes of this Motion, the misconduct at issue in this case is “substantially”
                             28
                                                                                 24
                                                         DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                         CASE NO.: 2:20-CV-07520- CJC-JDE
                          Case 2:20-cv-07520-CJC-JDE Document 25 Filed 10/15/20 Page 33 of 33 Page ID #:353




                              1   located in California, not Florida. Even if Nexus had alleged SCA’s conduct took
                              2   place predominantly or entirely in Florida (it did not so allege), Nexus may not
                              3   allege one fact to avail itself of the FDUTPA and a contrary fact to avail itself of a
                              4   California venue. See, e.g., Bellwether Cmty. Credit Union v. Chipotle Mexican
                              5   Grill, Inc., 353 F. Supp. 3d 1070, 193 (D. Colo. 2018) (dismissing FDUTPA claim
                              6   with prejudice when plaintiff alleged “for purposes of establishing venue” that the
                              7   events at issue in the case “substantially occurred in Colorado”; holding that
                              8   “claims can ‘substantially’ occur only in one place” and that place was not Florida).
                              9   Nexus’s FDUTPA cause of action lacks the allegations required to sustain it. It is
                             10   alleged as an afterthought, intended to procure as broad an injunction as possible,
                             11   and it should be dismissed out of hand.
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   VI.   CONCLUSION
      L OS A NGELES




                             13         For all these reasons, SCA requests that this Court dismiss Nexus’s First
                             14   Amended Complaint without leave to amend. Alternatively, SCA requests that this
                             15   Court invoke the primary jurisdiction doctrine and dismiss the case without
                             16   prejudice or enter a stay while FDA continues its rulemaking.
                             17
                                   Dated: October 15, 2020                BAKER & HOSTETLER LLP
                             18
                             19                                           By:      /s/ Bridget S. McCabe
                             20                                                    Thomas E. Hogan (pro hac vice)
                                                                                   Bridget S. McCabe
                             21                                                    Dyanne J. Cho

                             22                                           Attorneys for Defendant
                                                                          SCA PHARMACEUTICALS, LLC
                             23
                             24
                             25
                             26
                             27
                             28
                                                                                25
                                                        DEFENDANT SCA PHARMACEUTICALS, LLC’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                                                        CASE NO.: 2:20-CV-07520- CJC-JDE
